

115 HR 2110 IH: Tax Fairness for All Families Act of 2017
U.S. House of Representatives
2017-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2110IN THE HOUSE OF REPRESENTATIVESApril 20, 2017Mr. Nadler introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an increasingly larger earned income credit
			 for families with more than 3 children.
	
 1.Short titleThis Act may be cited as the Tax Fairness for All Families Act of 2017. 2.Increased earned income credit for families with more than 3 children (a)In generalParagraph (1) of section 32(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)PercentagesFor purposes of subsection (a)— In the case of an eligible individual with:The credit percentage is:The phaseout percentage is:1 qualifying child34.0015.982 qualifying children40.0021.063 qualifying children45.0021.064 qualifying children50.0021.065 qualifying children55.0021.066 qualifying children60.0021.067 or more qualifying children65.0021.06No qualifying children7.657.65.. (b)Conforming amendmentParagraph (3) of section 32(b) of such Code is amended by striking subparagraph (A).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 